           United States District Court
                         EASTERN DISTRICT OF WISCONSIN


USA,

               Plaintiff(s),

v.                                                                        CASE NO. 17-CR-124

Marcus Hutchins,

               Defendant(s).



          EXHIBITS RECEIVED BY CLERK OF COURT'S OFFICE

       The undersigned hereby acknowledges receipt of exhibits entered as evidence in the
above captioned case on behalf of:

                      Plaintiff

                      Defendant

        An itemization of the exhibits submitted by the party(ies) indicated above, is attached to
this document.


                                                     STEPHEN C. DRIES
                                                     Clerk of Court



Date: 11/1/18                                        By: C. Bongel
                                                        Deputy Clerk




         Case 2:17-cr-00124-JPS Filed 11/01/18 Page 1 of 1 Document 110
OAO 187 (Rev. 7/87) Exhibit and Witness List


                                      UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF WISCONSIN

                 United States of America                                     EXHIBIT AND WITNESS LIST
                            V.
                    Marcus Hutchins                                             Case Number: 17-CR-124
PRESIDING JUDGE                                       PLAINTIFF’S ATTORNEY                 DEFENDANT’S ATTORNEY
            Nancy Joseph                               Benjamin Proctor, Michael Chmelar     Daniel Stiller, Brian Klein, Marcia
TRIAL DATE (S)                                        COURT REPORTER                       COURTROOM DEPUTY
                                                                 Rich Ehrlich                                 Cyle
PLF.      DEF.      DATE
                               MARKED      ADMITTED                       DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.       NO.      OFFERED

      1           5/16/2018           25 5/16/2018 Audio Recording of Post-arrest interview

      2           5/16/2018           26 5/16/2018 Audio Recording of call from jail (1)

  3               5/16/2018           27 5/16/2018 Audio Recording of call from jail (2)

      4           5/16/2018           28 5/16/2018 Consent to search form

      7           5/16/2018            7 5/16/2018 Redacted Transcript of Jail call 8/2/2017
      8           5/16/2018            8 5/16/2018 Acknowledgment of penalties for false statement
      9           5/16/2018            9 5/16/2018 Advice of Rights form
   10             5/16/2018           10 5/16/2018 Transcript of Jail call 8/3/2017

 11               5/16/2018           11 5/16/2018 List of codes

            12 5/16/2018              12 5/16/2018 Arrest Warrant

            13 5/16/2018              13 5/16/2018 FBI Report

            14 5/16/2018              14 5/16/2018 FBI Surveillance Log




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
                                                                                                Page 2 of     2      Pages




                     Case
                      Case2:17-cr-00124-JPS
                            2:17-cr-00124-JPS Filed
                                                Filed11/01/18
                                                      05/17/18 Page
                                                                Page1 1ofof1 1 Document
                                                                                Document110-1
                                                                                         80
